Citation Nr: 1100878	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  05-39 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hand disability 
manifested by loss of use of the extremity, to include as 
secondary to a service-connected right finger disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from 
June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board 
remanded the claim in January 2008 for evidentiary development, 
and all actions required by the remand have been accomplished.  


FINDING OF FACT

The Veteran does not experience a disability in his right hand 
which is manifested by loss of use of the extremity.  


CONCLUSION OF LAW

Service connection for a right hand disability manifested by loss 
of use of the extremity, to include as secondary to a service-
connected right finger disability, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.310, 3.350, 4.63 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  In this case, the Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim for service connection.  In addition, the 
Veteran received notice regarding the evidence and information 
needed to establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the 
Texas Veterans Commission (TVC), and that organization is 
presumed to have knowledge of what is necessary to substantiate a 
claim for service connection, to include what is required to meet 
the legal definition of "loss of use" of a hand.  Neither the 
Veteran nor his representative has pled prejudicial error with 
respect to the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports and 
addendum opinions.  There is no indication of any additional 
relevant evidence that has not been obtained.  With respect to 
the clinical examinations, the Board finds that the Veteran was 
provided thorough VA examinations which are adequate for 
resolving the issue of diagnosis; there is no duty to provide 
another examination or a medical opinion.  See 38 C.F.R. 
§§ 3.326, 3.327 (2010).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Furthermore, service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Analysis

The Veteran has a right finger disability, where his right index 
finger was amputated, which is service connected.  He contends 
that as a result of this service-connected condition, that he has 
a separate right hand disability which is manifested by loss of 
use of the right hand.  

The Board, in a January 2008 remand, ordered additional 
development to determine the extent of the Veteran's right hand 
disability picture, to include an opinion as to whether there was 
loss of use of the right hand.  VA examinations, dated in 
September 2009 and February 2010 addressed this issue.  In the 
earlier opinion, the examining physician noted that "the Veteran 
does not have full loss of use of the right hand, as he is right-
hand dominant and can use [the extremity] appropriately."  The 
examiner did note that there was some difficulty with repetitive 
motion, and there was an additional diagnosis of carpal tunnel 
syndrome made in the report (a condition that has since been 
service-connected).  

In February 2010, the Veteran was again examined by VA, and the 
existence of a separate disability of the right hand, manifested 
by loss of use, was addressed.  In the associated report, the 
examiner noted that the Veteran had good dexterity and usage of 
the right hand despite the distal amputation of the right index 
phalanx.  Moreover, the examiner noted that the Veteran was able 
to pick up coins from a desk, to take items out of his pocket and 
return them, and to take paper clips out of a container on a 
desk.  He could "appropriately approximate each [remaining] 
finger to the palm and create a fist with his right hand."  A 
right hand grip of 84 pounds, 94 pounds, and 86 pounds was 
assessed.  

As noted, the Veteran's amputated right index finger is service 
connected-as is his carpal tunnel syndrome.  Essentially, he 
contends that there is a separate disability of the hand which is 
manifested by "loss of use" of the extremity.  For VA purposes, 
"loss of use" of the hand is a term of art, and is defined by 
regulation.  Specifically, loss of use of the hand will be held 
to exist when no effective function remains other than that which 
would be equally well served by an amputation stump at the site 
of election below elbow with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function of the hand, whether the acts of 
grasping, manipulation, etc., in the case of the hand could be 
accomplished equally well by an amputation stump with prosthesis.  
Complete ankylosis of two major joints of an extremity will be 
taken as loss of use of the hand involved.  See 38 C.F.R. §§ 
3.350(a)(2), 4.63.

The evidence simply does not show that the Veteran has loss of 
use of his right hand.  He is right hand dominant, and thus there 
would be some impact with the loss of the right index finger; 
however, the medical evidence shows that he can grip with his 
hand, can pick up objects, and can perform fine manipulations 
with his remaining fingers.  This is far more than could be 
accomplished with an amputation stump and prosthesis, and 
ankylosis is not present in two or more joints of the hand.  

In any claim for service connection, it is first and foremost a 
requirement that a disability be present for which service 
connection can be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case, the Veteran is in receipt of 
service connection for two disabilities in the right hand, to 
include for the amputation of the right index finger and for 
carpal tunnel syndrome.  With regard to a disability manifested 
by loss of use, there simply isn't evidence of the claimed 
condition.  As such, the most basic element of service connection 
has not been met, and the claim must fail.  See 38 C.F.R. 
§ 3.303.  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right hand disability 
manifested by loss of use of the extremity, to include as 
secondary to a service-connected right finger disability, is 
denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


